Citation Nr: 0900330	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-22 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for lumbar degenerative 
disc disease, claimed as a low back injury.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1976 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision of the San 
Diego, California regional office (RO) of the Department of 
Veterans Affairs (VA) denying the veteran's low back injury 
and PTSD service connection claims, among other claims.  The 
claim was later transferred to within the jurisdiction of the 
Los Angeles RO.

Although a formal claim for hearing loss was made in November 
2004 and the April 2005 rating decision denied that claim, 
the veteran did not appeal this determination in his May 2005 
notice of disagreement.  That claim is therefore not before 
the Board for its consideration. 

In May 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the record on appeal.

The issue of entitlement to service connection for a lumbar 
degenerative disc disease, claimed as a low back injury, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no nexus between the veteran's psychiatric disorder 
and his service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for an 
acquired psychiatric disorder have not been met.  38 U.S.C.A. 
§§ 1112, 1113, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran was provided with preadjudication VCAA 
notification in a December 2004 letter.  This letter told the 
veteran what evidence was needed to substantiate his 
psychiatric disorder service connection claim.  The veteran 
was also informed that VA would obtain service records, VA 
treatment records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
Finally, the letter notified the veteran that he should 
submit any treatment records relevant to his claim, and 
invited him to send information relevant to his claim.  This 
letter met the duty to notify the veteran in accordance with 
Pelegrini.

The veteran has substantiated his status as a veteran.  The 
remaining elements of proper Dingess notice were provided in 
a March 2006 letter.  VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini.  As the 
veteran's claims were readjudicated in a May 2006 statement 
of the case, this timing deficiency was cured.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records, VA 
treatment records and private treatment records have been 
obtained.  VA has attempted to obtain the veteran's Kaiser 
Permanente (KP) treatment records, however, KP has reported 
these records were "deactiviated" in 1987 and could not be 
produced.

The veteran has not been afforded a VA examination and no 
medical opinion has been obtained with respect to the link 
between a current psychiatric disorder and service.  No 
competent evidence relating this current disability to a 
disease or injury in service has been presented.  As 
discussed below, the veteran has not reported a continuity of 
symptomatology, and no clinical evidence has been submitted 
which indicates that a current psychiatric condition may be 
linked to service.  Under the VCAA, VA is obliged to provide 
an examination when the record contains competent evidence 
that the claimant has a current disability or signs and 
symptoms of a current disability, the record indicates that 
the disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  Because there is no 
competent evidence that a current disability may be related 
to service, an examination is not required.

As the VA Loma Linda treatment records indicated to be 
outstanding by the veteran's representative at his May 2008 
Travel Board hearing have been obtained, the Board may 
proceed with consideration of the veteran's claim.  

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Certain chronic diseases, such as psychosis, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The veteran contends that he suffers from an acquired 
psychiatric disorder as a result of work-related stress he 
experienced during service.

The veteran's November 1975 entrance examination and June 
1980 discharge examination were negative for any relevant 
abnormalities.  The remaining service treatment records were 
negative for any complaints, symptoms, or treatments for 
anxiety or any psychiatric disorder.

A February 1984 letter from Dr. M.M., a KP internist, 
indicated that the veteran "found it necessary to drop out 
of school because of stress symptoms [that] necessitate[ed] 
clinical evaluation on numerous occasions."  No further 
information regarding these symptoms was provided, and as 
noted previously, the veteran's KP records had been 
"deactivated" in 1987 and were unavailable. 

An October 2004 VA psychiatric pre-treatment note indicated 
that the veteran had suffered from anxiety and panic attacks 
for approximately 15 years, as well as his reports of his 
mother's recent death and his recent declaration of 
bankruptcy.  Psychiatric treatment from October 2004 revealed 
that the veteran suffered a relapse of anxiety and depression 
secondary to relationship and work problems in 1994 and 1999.  
He reported receiving treatment for a panic disorder and 
depression in 1989, 1994, and 1999.  He was noted to have 
filed for bankruptcy due "to a lawsuit related to a medical 
issue."  A diagnosis of mood disorder, not otherwise 
specified (NOS), with anxiety and depression was made.

The veteran reported a 20 year history of anxiety in an 
October 2006 Loma Linda VA psychiatric intake treatment note.  
He reported experiencing panic attacks every two months for 
approximately 15 years and he described himself as "always 
being an anxious person."  Diagnoses of adjustment disorder 
with mixed anxiety and depressed mood, as well as anxiety 
disorder NOS, were made.

VA treatment records dated between October 2006 and May 2008 
reflected the veteran's participation in group psychotherapy 
as well as regular psychiatric treatment.

At his May 2008 Travel Board hearing, the veteran testified 
that he initially worked as an heavy equipment operator while 
in the service and that following his back injury he worked 
for "base clubs."   He reported that he was "stressed out" 
and anxious "due to work" while in-service, and that he was 
"always" in out-patient treatment after service.  His 
symptoms reportedly occurred over the past 30 years and began 
within one year of discharge from service.  The veteran could 
not recall a specific event that caused his condition.  He 
also reported that he was unaware that he could receive VA 
treatment for his condition prior to applying for benefits.

Analysis

The veteran has a current disability as the treatment records 
have shown that he suffers from anxiety disorder NOS, among 
other psychiatric conditions. 

There is conflicting evidence as to whether the current 
disability is related an in-service injury or occurrence.  
The veteran reported at his May 2008 Travel Board hearing 
that he began suffering from anxiety due to the stressful 
conditions he experienced while in the military.  However, 
his service treatment records are negative for any 
complaints, symptoms or diagnoses related to any psychiatric 
condition, including those related to anxiety.

The evidence against such a link include the absence of any 
contemporaneous evidence of a continuity of symptomatology, 
the absence of any complaints or treatments for anxiety at 
discharge, the October 2004 VA treatment note indicating that 
the veteran's symptoms began in 1984, and the October 2006 VA 
treatment note indicating that the veteran's symptoms began 
in 1986.

While the veteran has attributed the absence of documented 
anxiety complaints after service as being due to the 
unavailability of his KP treatment records and not being 
aware that he could receive VA treatment, this does not 
explain why he reported no psychiatric or "nervous" 
complaints at the time of separation from service or the 
negative findings of examination for separation from service.  
No explanation is offered for the absence of any documented 
psychiatric treatment between 1987 and 2004.  His reports of 
an onset date have also varied, including stating in his May 
2008 Travel Board hearing that he has always been anxious and 
that his symptoms appeared within a year of discharge, as 
well as reporting during his VA psychiatric treatment that he 
began experiencing anxiety in approximately 1986 and also in 
1989.  In addition, there is no supporting evidence that the 
veteran experienced panic attacks once every two months for 
the past 15 years as reported in an October 2006 VA 
psychiatric treatment note as these attacks are not reflected 
in any treatment record or reported prior to 2006.  Given the 
negative contemporaneous record and the variations in the 
veteran's recent statements, the Board finds that the 
veteran's statements and history are of little probative 
value.

The February 1984 letter from Dr. M.M. does indicate that the 
veteran had been seen on "numerous occasions" for "stress" 
symptoms, but does not provide any additional detail as to 
the veteran's exact symptomology, the etiology of any 
condition, the alleged on-set date for any condition, or the 
nature and frequency of the veteran's treatments.  This 
letter, without more, is insufficient to establish a nexus 
between the veteran's current psychiatric condition and his 
service.

As the preponderance of the evidence is against a nexus 
between the veteran's current anxiety disorder and active 
service, reasonable doubt does not arise and the appeal must 
be denied.  38 U.S.C.A. §5107(b).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as PTSD, is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).  

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between a current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  

The veteran has asserted that he injured his back moving 
heavy equipment while stationed in Okinawa.  The veteran's 
November 1975 entrance examination revealed no relevant 
abnormalities.  Complaints of low back pain due to a football 
injury were noted in an October 1976 treatment note, and an 
impression of a cervical strain was made.  His April 1977 
service treatment records revealed a complaint of low back 
pain as a result of heaving lifting a provisional diagnosis 
of  thoracic spine stain with neuralgia was made.  He was 
subsequently placed on light duty as a result of this injury.  
A November 1977 Report of Medical Board described the 
veteran's history of low back pain, found that he was unfit 
for duty by "virtue of a condition that did not exist prior 
to entry into the service," and recommended that the veteran 
be separated from service.  His remaining service treatment 
records revealed consistent lower back pain complaints.  
However, despite his history of lower back pain, the 
veteran's June 1980 discharge examination revealed no 
relevant abnormalities.

A September 2005 VA magnetic resonance imaging (MRI) test 
revealed severe degenerative disc disease at L4-5 and 
moderately severe degenerative disc disease at L5-S1.  
Subsequent VA treatment notes reflected the veteran's 
continued complaints of lower back pain and his participation 
in physical therapy.  A private massage therapy report 
demonstrated that the veteran received a Swedish massage at 
least once a month beginning in June 2007.

The veteran reported at his May 2008 Travel Board hearing 
that he sought treatment for this condition with KP following 
within a year of his discharge from service but, as noted 
above, such records are unavailable.  He also testified that 
he had been involved in an automobile accident that 
"aggravated" his back injury.

In light of the veteran's in-service complaints of lower back 
pain and the in-service documentation of an injury, an 
orthopedic examination is necessary to determine whether 
there is a nexus between his current lumbar degenerative disc 
disease and his service.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to provide 
specific information concerning the motor 
vehicle accident which injured his back, 
and which he acknowledged during his 
hearing.  The names, dates and locations 
of medical care providers who treated him 
after such accident should be requested so 
that these records can be obtained.  Up-
to-date VA and private records relating to 
the back disability should be incorporated 
into the claims folder as well.

2.  The veteran should then be scheduled 
for a VA orthopedic examination to 
determine the etiology of his current back 
disorder, to include lumbar degenerative 
disc disease.  The examiner should review 
the claims folder and acknowledge such a 
review in the examination report or in an 
addendum to the report.  All indicated 
testing and diagnostic studies should be 
undertaken.

The examiner is then requested to indicate 
whether the veteran currently has lumbar 
degenerative disc disease or other back 
disability.  If so, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e., 50 percent 
or greater probability) that the veteran's 
degenerative disc disease or other back 
injury are etiologically related to 
military service, including especially his 
reported April 1977 back injury, and 
taking into consideration the medical, 
occupational and recreational history 
prior to and since service, to include the 
reported motor vehicle accident.  The 
examiner should discuss the rationale for 
all opinions expressed.

2.  Should this claim be denied, a 
supplemental statement of the case should 
be issued.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


